SCHEDULE OF INVESTMENTS AS OF March 31, 2010 Codes Fair Value Investment Type Cusip ID Code Foreign Bond CHAR NAIC Desig- nation Actual Cost Gross Unrealized Gains Gross Unrealized Losses Rate Used to Obtain Fair Value Fair Value Par Value Par Value Foreign Dollars Par Value US Dollars at Purchase Date Book / Adjusted Carrying Value Unrealized Valuation Increase / (Decrease) Current Year's (Amortization) / Accretion Current Year's Other Than Temporary Impairment Recognized Total Foreign Exchange Change in Book / Adjusted Carrying Value Rate of Effective Rate of When Paid Admitted Amount Due and Accrued Amount Received During Year Acquired Maturity Fixed maturities, available for sale: Universal Property and Casualty Insurance Company: US government and agency obligations US Treasury Note 912828-GZ-7 SD 1 $ - $ - $ - $ - $ - $ - JJ 7/15/2008 7/31/2012 US Treasury Note 912828-KC-3 SD 1 - - - 14 - - FA 87 2/19/2009 2/15/2012 US Treasury Inflation Index Bond 912828-LA-6 SD 1 - JJ 9/29/2009 7/15/2019 US Treasury Inflation Index Bond 912810-PV-4 1 - JJ 12/22/2009 1/15/2028 US Treasury Inflation Index Bond 912810-FS-2 1 - JJ 12/22/2009 1/15/2026 US Treasury Inflation Index Bond 912810-FR-4 1 - JJ 12/22/2009 1/15/2025 US Treasury Inflation Index Bond 912828-GX-2 JJ 1/6/2010 7/15/2017 US Treasury Inflation Index Bond 912828-MF-4 - JJ 1/19/2010 1/15/2020 Total US government and agency obligations $ - $ - $ - $ - Foreign obligations NORWAY KINGDOM R63339-EP-7 F 1FE - 6 May 2/5/2010 5/16/2011 NORWAY(KINGDOM OF) 6.5% BDS 15/5/2 073810-76-4 D 1 - May 3/26/2010 5/15/2013 SWITZERLAND(GOVT) 2.75% BDS 057019-77-0 D 1 - - Jun 2/25/2010 6/10/2012 SWITZERLAND(GOVT) 4% BDS 10/6/2011 H7351P-NM-4 D 1 - - 4 Jun 2/1/2010 6/10/2012 SWITZERLAND(GOVT) 4% BDS 11/2/2013 058870-48-6 D 1 - 4 Feb 2/11/2010 2/11/2011 SWITZERLAND(GOVT) 3.5% BDS H7351P-DJ-2 D Aug 1/29/2010 8/7/2010 Total Foreign obligations 9,611,056 20,897.00 (105,104) 9,478,936 8,968,247.00 30,500,000 9,050,081 9,478,375 0 (47,914) (84,768) 361,366 Total fixed maturities, available for sale $ 67,897,407 $ 45,750
